Citation Nr: 0301435	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the 
foot, ankles, knee, and right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of 
a Regional Office of the Department of Veterans Affairs, 
which denied the veteran's claim for service connection 
for arthritis of the foot, ankles, knee, and right hip.  
He responded with a timely Notice of Disagreement, 
initiating this appeal.  

The veteran requested a personal hearing before a member 
of the Board seated at the RO, and such a hearing was 
scheduled for August 2002.  However, the veteran failed to 
report for his scheduled hearing, and has offered no 
explanation for his absence.  Therefore, his appeal will 
be adjudicated by the Board as if the hearing request had 
been withdrawn.  38 C.F.R. § 20.704(d) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran did not incur arthritis of the foot, 
ankles, knees, or right hip during active military 
service, or within a year thereafter, nor did arthritis 
develop as a result of injury or other incident of 
service.  


CONCLUSION OF LAW

Entitlement to service connection for arthritis of the 
foot, ankles, knees, and right hip, is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.310 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the June 2000 Statement of the Case and July 
2002 RO letter to the veteran and his representative 
notifying them of the VCAA, they have been advised of the 
laws and regulations governing the claims on appeal and 
the evidence that they must supply and the evidence that 
the VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Montgomery, AL.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is 
obtainable. 

The new law also instructs that VA shall provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  A VA examination is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  In the present case, the 
veteran has not been afforded a VA examination because, as 
will be discussed below, no evidence has been found 
indicating he suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease 
manifesting during an applicable presumptive period.  
Therefore, a VA examination is not required.  

The veteran seeks service connection for arthritis of the 
feet, ankles, knee (right or left unspecified), and right 
hip.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).  
Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  As with 
any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002).  

The service medical records are negative for findings of 
problems with the veteran's knees, ankles or hip.  
However, the vetera is not claiming that disabilities with 
these joints were shown during service.  According to the 
veteran's assertions, he developed a chronic foot 
disability during military service, and it is this 
disability that resulted in arthritis of the joints of the 
lower extremities.

Service connection may be awarded for any disability which 
arises proximately due to or the result of a service-
connected disability.  However, the veteran has not been 
awarded service connection for a foot disability; in fact, 
service connection for a foot disorder was denied within a 
May 1998 Board decision, and that decision has become 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  
Review of the veteran's service medical records reveal no 
diagnosis of or treatment for arthritis or degenerative 
joint disease of any joint.  While the veteran has been 
diagnosed since 1998 with degenerative joint disease of 
the right hip and possible gout of the lower extremities, 
these disorders were not manifest during service, and no 
qualified medical expert has suggested these disabilities 
began during active military service, or within a year 
thereafter.  Likewise, no medical expert has indicated the 
veteran's degenerative joint disease and/or gout is due to 
or the result of a foot disability developed during 
service.  

The veteran has himself stated that arthritis of the feet, 
ankles, knee, and right hip results from an in-service 
injury to his foot.  However, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the veteran is against 
the veteran's claim.  The medical record does not suggest 
he first developed arthritis during service, or within a 
year thereafter, or that such a disability is due to or 
the result of an in-service disease or injury.  Because 
the preponderance of the evidence is against the claim, 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).





ORDER

Entitlement to service connection for arthritis of the 
foot, ankles, knee, and right hip is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

